Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35
U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The present application is a reissue of U.S. Patent No. 10,168,389 (hereinafter, the ‘389 patent) issued from Application serial No. 14/818,626 (hereinafter the ‘626 application) filed on August 5, 2015. 

Claim Rejections - 35 USC § 251, Improper Recapture
1.	Claims 1-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); BallCorp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).
	Applicant has broadened the scope of original claims 1, 18 and 19 by omitting the limitation of an anode layer comprising “a solid electrolyte” from independent reissue claims 1, 18 and 19. 
	It is noted that the above omitted limitation relates to subject matter previously surrendered by Applicant.  As stated in MPEP 1412.02, a surrendered subject matter is a "limitation" presented, argued, or stated to make the claims patentable over the art (in the original application).  Surrendered subject matter can be created by presentation of new/amended claims to define the invention over the art or an argument/statement by applicant that a limitation of the claim(s) (including a limitation in an original claim) defines the invention over the art.  A patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).
During the prosecution of the ‘626 application, Applicant added the limitation, an anode layer comprising “a solid electrolyte” to claims 1, 18 and 19, in order to overcome an art rejection of original claims 1-4 and 6-20 made in a final Office action mailed on 4/4/2018 (see Remarks and claim amendment filed on 6/4/2018 in the ‘626 application).  In the Remarks filed on 6/4/2018, Applicant also argued that the cited prior art did not disclose the “solid electrolyte” limitation.  Applicant stated the following (pages 11-13 of the Remarks filed on 6/4/2018 in the ‘626 application, emphasis added): 
First, Lamanna does not disclose or suggest use of a coating comprising a metal element, wherein the coating is disposed on the anode active material, and wherein the metal element is at least one of aluminum, titanium, zirconium, niobium, germanium, gallium, silver, indium, tin, antimony, and bismuth, let alone a lithium ion secondary battery in which the claimed anode layer is used in combination with a solid electrolyte, as recited in amended claim 1.  Lamanna discloses an electrolyte additive and its use in a non-aqueous liquid electrolyte. Lamanna, page 1, [0005]. 

******
Second, because Lamanna is directed to an electrolyte additive and its use in a non­aqueous liquid electrolyte an artisan would not have been prompted to modify Lamanna to provide a lithium ion secondary battery comprising a solid electrolyte, let alone have a reasonable expectation of success modifying Lamanna in view of Sun, Ito, Nagase, or their combination for at least the reason that use of the electrolyte of Lamanna would defeat the benefits of the claimed solid electrolyte and elimination of the liquid electrolyte of Lamanna would be contrary to the teachings of Lamanna.
Third, Sun, Ito, and Nagase do not cure the deficiencies of Lamanna, and thus the claimed battery is nonobvious over the cited references. Sun is directed to a "positive active material for a rechargeable lithium battery."  Sun, title.  Sun also discloses use of a liquid electrolyte.  Sun, page 4, [0078], Sun does not teach or suggest use of a solid electrolyte.
In summary, Sun is also directed to a lithium ion battery comprising liquid electrolyte. Thus, Lamanna and Sun fail to disclose an anode layer comprising a solid electrolyte. Lamanna, optionally in view of Sun, does not disclose all the elements of the presently claimed lithium ion secondary battery.
	
	Further, claims 1-19 have not been materially narrowed in a way that relates to the subject matter surrendered during original prosecution such that the surrendered subject matter is not entirely or substantially recaptured. See MPEP 1412.02(II)(C).  
	Accordingly, claims 1-19 of the instant application present a broadening aspect which relates to claimed subject matter that Applicant previously surrendered during the prosecution of the ‘626 application. Therefore, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claimed subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (KR-10-2014-0074174, English Translation included) in view of Madokoro et al. (JP-2012-138372, English Translation included).
Regarding claims 1-3, 9-10 and 16-17, Ito discloses a lithium ion secondary battery comprising a negative electrode (anode), a positive electrode (cathode) and a solid electrolyte.  The cathode comprises a cathode active material coated with a material comprising Li2O-ZrO2 (Translation, page 2).  The solid electrolyte comprises a combination of a sulfide-based and phosphate-based solid electrolyte such as Li2S-P2S5 (Translation, page 10).  Ito also discloses an anode layer comprising anode active material such as carbon-based material or graphite.  
However, Ito does not disclose that the anode layer comprises a coating which comprises a metal element disposed on the anode active material as claimed.  
Madokoro teaches a lithium ion secondary battery comprising an anode, a cathode and a solid electrolyte layer disposed between the cathode and the anode (Translation, pages 4 and 13).  
Madokoro also teaches that the anode comprises an anode active material, such as graphite/carbonaceous material (pages 6-7) and a coating disposed on the anode active material.  The coating comprises lithium alloyed with a metal element such as Bi, Sb and In (page 8) and the amount of the coating is preferably in a range of about 1 wt% to 10 wt% (page 5).  
Madokoro further teaches that, by using the coated negative electrode (anode) material for a lithium ion secondary battery, an excellent discharge capacity exceeding the theoretical capacity of graphite can be obtained, and at the same time, a lithium ion secondary battery exhibiting excellent initial charge/discharge efficiency and cycle characteristics (page 4).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use the coated negative electrode material as suggested by Madokoro as an anode layer for Ito’s lithium ion secondary battery in order to obtain a lithium ion secondary battery with improved initial charge/discharge efficiency and cycle characteristics.
With respect to the claimed electrochemical reaction potential of the coating and the anode active material, since Madokoro discloses an anode comprising the same anode active material, such as graphite, and a coating comprising the same metal element, such as lithium alloyed with metal ions of Bi and/or In, as claimed, the coated anode would also have the same properties, such as the same electrochemical reaction potential as recited in claims 1 and 9-10 and the same discharge capacity properties as recited in claims 16-17. 
Regarding claims 4-8, as stated above, Madokoro teaches that the coating comprises lithium alloyed with a metal element such as Bi, Sb and In (page 8) and the amount of the coating is preferably in a range of about 1 wt% to 10 wt% (page 5).
Regarding claims 11-15, as stated above, Ito discloses that the cathode comprises a cathode active material coated with a material comprising Li2O-ZrO2 (Translation, page 2).  The solid electrolyte comprises a combination of a sulfide-based and phosphate-based solid electrolyte such as Li2S-P2S5 (Translation, page 10).
	
3.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Madokoro in view of Ikura et al (JP-2013-089423, English Translation included).
Madokoro discloses a lithium ion secondary battery comprising an anode, a cathode and a solid electrolyte disposed between the cathode and the anode (Translation, pages 4 and 13).  The anode comprises an anode active material, such as graphite/carbonaceous material (pages 6-7), and a coating (outmost layer) disposed on the anode active material. The coating comprises lithium alloyed with a metal element such as Bi, Sb and In (page 8).  The amount of the coating is preferably in a range of about 1 wt% to 10 wt% (page 5). 
With respect to the claimed electrochemical reaction potential of the coating and the anode active material, since Madokoro discloses an anode comprising the same anode active material, such as graphite, and a coating comprising the same metal element, such as lithium alloyed with metal ions of Bi and/or In, as claimed, the coated anode would also have the same properties, including the same electrochemical reaction potential and the same discharge capacity properties as recited in claims 18-19. 
Madokoro does not disclose a method of controlling discharge of a lithium ion secondary battery as recited in claim 18 and a method of determining battery characteristics of a lithium ion secondary battery as recited in claim 19.
Ikura teaches a method of using a battery control device to determine and control discharge of a lithium ion secondary battery.  The method comprises monitoring a discharge curve of the anode of the battery, detecting, in a graph of voltage versus discharge capacity, a point of inflection P of the discharge voltage during a discharge, and determining a deterioration of the anode based on the detection of the point of inflection to determine battery characteristics of the lithium ion secondary battery (paragraphs [0006], [0016]-[0025], [0033]-[0035], claims and Figures 3 and 6).
Ikura also teaches that the inflection point of the discharge curve of the anode is determined by detecting the increase in an acoustic emission signal, differentiating the charge/discharge region and determining the deterioration degree of the anode ([[0038]-[0044], claims and Figure 6).  
Accordingly, it would have been obvious to one of ordinary skill in the art to use the battery control device as taught by Ikura to detect and control the state of charge/discharge of the lithium ion secondary battery in order to determine the performance characteristics of the battery including the deterioration degree of the anode.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive for the following reasons.
With respect to the claim rejection under 35 USC § 251, improper recapture, Applicant argues that the omitted claimed solid electrolyte of the anode layer “was not relied upon to overcome prior art during the prosecution of the previous ‘693 application. Rather, the remarks presented in the Amendment were directed to the claimed solid electrolyte disposed between the cathode layer and the anode layer.” (Remarks, pages 10-11).
Applicant’s argument is inconsistent with the claim amendment and remarks presented in the ‘626 application.  As stated above in Rejection No. 1, Applicant added the omitted claimed limitation, an anode layer comprising “a solid electrolyte”, to independent claims 1, 18 and 19 in response to the art rejection in a previous final Office action in the ‘626 application (see amendment filed on 6/4/2018 in the ‘626 application).  In the Remarks accompanying the amendment, Applicant argued that the cited prior art did not disclose the anode layer comprising “a solid electrolyte” (see detailed discussion in the above Rejection No.1).  Specifically, Applicant stated that “Lamanna and Sun fail to disclose an anode layer comprising a solid electrolyte.  Lamanna, optionally in view of Sun, does not disclose all the elements of the presently claimed lithium ion secondary battery” (Remarks filed on 6/4/2018 in the ‘626 application, emphasis added).  Accordingly, Applicant specifically presented and argued that the prior art did not disclose the anode layer comprising “a solid electrolyte” to make the claims patentable over the art in the original application. Therefore, the anode layer comprising “a solid electrolyte” relates to subject matter previously surrendered by Applicant in the ‘626 application. See MPEP 1412.  
Applicant also cites the Examiner’s reasons for allowance in the ‘626 application to support his position that Applicant did not rely upon the original patent claim limitation now being omitted to define the original patent claims over Lamanna (Remarks, pages 10-11).  
However, as stated in MPEP 1412, with respect to whether applicant surrendered any subject matter, it is to be noted that a patent owner (reissue applicant) is bound by the argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the argument in allowing the claims. Greenliant Systems, Inc. v. Xicor LLC, 692 F.3d 1261, 1271, 103 USPQ2d 1951, 1958 (Fed. Cir. 2012).  As pointed out by the court, "[i]t does not matter whether the examiner or the Board adopted a certain argument for allowance; the sole question is whether the argument was made." Id. 

With respect to the art rejection of claims 1-17 based on Madokoro or Madokoro in view of Ito, Applicant’s arguments are moot since the rejections have been withdrawn in light of the claim amendment filed on 10/6/2022.  However, the claim amendment raises a new ground of rejection as set forth above.

With respect to claimed discharge capacity properties recited in claims 18-19, Applicant argues that the anode layer as claimed and the anode layer of Madokoro are not identical.  The claimed anode layer is formed by coating bismuth particles onto graphite particles whereas the anode layer of Madokoro includes metal and carbon atoms on a graphite material. Thus, since the claimed anode layer and the anode layer of Madokoro are not identical, Madokoro would not “necessarily exhibit the claimed discharge capacity characteristic.” (Remarks, pages 12-14).  
Applicant’s argument is unpersuasive.  First, it is noted that claims 18-19 do not recite the argued limitations, i.e., “the claimed anode layer is formed by coating bismuth particles onto graphite particles.”  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, the claims are not limited to a coating comprising only the elemental metal, i.e. the bismuth particles, as argued by Applicant.  The claimed metal element can also be a compound comprising the metal element (see dependent claim 4).
Secondly, the specification of the ‘389 patent does not disclose forming of the claimed anode layer “by coating bismuth particles onto the graphite particles” 1 as a critical method or the only coating method to achieve the claimed discharge capacity characteristics.  Rather, the specification states “[t]he graphite may be coated with bismuth by using a dry particle composite device that is commercially available.  In some exemplary embodiments, the metal coating may be performed by plating, depositing, or sputtering. The coating layer may be formed as a thin layer on the entire surface of the anode active material so that the coating reaction may be quickly and homogenously carried out.” (Col. 10, lines 55-67).  
Accordingly, the specification describes that multiple coating methods can be used to form the claimed coated anode active material.  For the reasons stated above, Applicant has not presented sufficient evidence in the Remarks or in the specification showing that the claimed discharge capacity characteristics is a unique result of “the claimed anode layer formed by coating bismuth particles onto the graphite particles.” 

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,168,389 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Xu whose telephone number is 571-272-7414. The examiner can normally be reached on Monday through Thursday from 7:00 am to 4:30 pm and Friday from 7:00 am to 11:00 am.  If the attempts to reach the examiner are unsuccessful, the examiner's supervisor, Timothy Speer or Jean Witz, can be reached by dialing 313-446-4825 or 571-270-1046, respectively.  The official fax number for the organization where this application is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/LING X XU/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification of the ‘389 patent refers the method of coating metal particle onto the graphite particles as a dry particle composite method, see col. 6, lines 55-62.